 


110 HR 2526 IH: To designate Greece as a program country for purposes of the visa waiver program established under section 217 of the Immigration and Nationality Act.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2526 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mrs. Maloney of New York (for herself, Mr. Bilirakis, Mr. Space, Mr. Sarbanes, Mr. Wexler, Ms. Berkley, Mr. McGovern, Ms. Watson, Mr. Brown of South Carolina, Mr. Mario Diaz-Balart of Florida, Ms. Schakowsky, Mr. Payne, Mr. Pallone, Mr. McCotter, Mrs. Napolitano, Mr. Lincoln Diaz-Balart of Florida, Ms. Ros-Lehtinen, Mr. Jackson of Illinois, Mr. McNulty, Mr. Blumenauer, Ms. Lee, Mr. Jefferson, Mr. Kennedy, Mr. Garrett of New Jersey, Mr. Clay, Ms. Linda T. Sánchez of California, Ms. Roybal-Allard, Mr. Andrews, Mr. Langevin, Mr. Crowley, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Greece as a program country for purposes of the visa waiver program established under section 217 of the Immigration and Nationality Act. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)The Founding Fathers of the United States drew heavily on the political experience and philosophy of ancient Greece in forming our representative democracy. 
(2)Greece played a major role in the World War II struggle to protect freedom and democracy through such bravery as was shown in the historic Battle of Crete, which provided the Axis land war with its first major setback, setting off a chain of events that significantly affected the outcome of World War II. 
(3)Throughout the 20th century Greece was one of three countries in the world, besides the former British Empire, that allied with the United States in every major international conflict. 
(4)Greece has been a reliable partner in the North Atlantic Treaty Organization since joining in 1952. 
(5)In 1981, Greece became one of the 15 original European Union member countries, and in January 2001, successfully acceded to the Eurozone.
(6)Among all candidate countries for entry in the visa waiver program, Greece constitutes a separate and unique case in that it is the only country, among the candidates, that meets all technical requirements for inclusion in the program. 
(7)Greece requires only a valid passport for American citizens visiting it and not a visa. 
(8)Greece has less than the maximum allowable 3 percent rate for refusals of U.S. non-immigrant visitor visa applications. 
(9)As of January 1, 2007, Greek passports issued prior to January 1, 2006, are no longer valid for travel. Therefore, Greek nationals are traveling with new, machine-readable passports that are produced using state-of-the-art technology (biometrics) to meet the highest possible security standards and specifications. 
(10)Greece is one of fifteen European nations accepted as a Schengen country which allows for travel through Europe as if you are traveling throughout the United States. Greece is the only Schengen country excluded from participating in the visa waiver program. 
(11)Countries included in the visa waiver program with similar demographics and economic relations with the United States as Greece have 50 percent more visitors to the United States due to their visa waiver status. 
(12)More than 50,000 Greek citizens visit the United States each year. 
(13)There are 1.3 million American citizens of Greek ancestry residing in the United States. 
(14)The Secretary of Homeland Security and the Secretary of State administer the visa waiver program, which allows citizens from 27 countries, including all of the original 15 European Union members except Greece, to visit the United States as tourists without visas. 
2.Designating greece a visa waiver program countryEffective on the date of the enactment of this Act, and notwithstanding section 217(c) of the Immigration and Nationality Act (8 U.S.C. 1187(c)), Greece shall be deemed a designated program country for purposes of the visa waiver program established under section 217 of such Act. 
 
